Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/25/2022, with respect to the previous objection to specification has been fully considered and are persuasive.   Applicant has amended the specification to obviate the issue.  The previous objection to the specification has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/25/2022, with respect to the previous objections to claims 1-5, & 8 have been fully considered and are persuasive.   Applicant has amended the claims to obviate the issues.  The previous objections to claims 1-5, & 8 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/25/2022, with respect to the previous 112(b) rejection of claims 1-2, 5, & 8 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1-2, 5, & 8 has been withdrawn. 

Claim Objections
Claim 1 objected to because of the following informalities:  on lines 25-28, Applicant uses the phrasing “same structure”.  Examiner recommends listing out the actual structure, as this shortcut can lead to further issues (see 112 issues below) and makes it unclear regarding antecedent basis is being truly established for the structural elements of the second positioning system and the second sealing system (see second-to-last clause of claim 1, see last clause of claim 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “a second positioning system, provided on the lower side of the overturning plate, and having a same structure as the first positioning system” on lines 25-26.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 1, lower working station turntable 10, lower working station servo motor 14, overturning plate 16, upper working station servo motor 17, upper working station turntable 21) and while Examiner considers the structures to be largely overlapping, they are not the “same” structure.  For example, claim 1 recites “an output end of the upper working station servo motor is upwards fixedly connected with an upper working station turntable” on lines 11-12.  The lower working station servo motor 14 is not “upwards fixedly connected” with the lower working station turntable 10.  These are mirrored/inverted arrangements and would not be the same.  
Claim 1 has been amended to recite “a second sealing system, provided on the lower side of the overturning plate, and having a same structure as the first sealing system” on lines 27-28.  Similar to the issue noted directly above, Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 1, overturning plate 16, first guiding rail 23, first cylinder 25), and while Examiner considers the structures to be largely overlapping, they are not the “same” structure.  For example, claim 1 recites “the first sealing system comprises a first cylinder and a first guiding rail which are fixed on an upper surface of the overturning plate at intervals”.  Examiner’s best guess is that if there is a corresponding guiding rail to first guiding rail 23 for the lower working station, this would be fixed on the lower surface of the overturning plate 16.  These are mirrored/inverted arrangements and would not be the same.  
Claim 5 recites “to enable the upper working station and the lower working station to switch positions”.  Examiner is not clear to support for this limitation, as wouldn’t the upper working station always be located above the lower working station (e.g. the volume/space where the positioning system(s) and sealing system(s) be located would still maintain the same arrangement, it’s just that the positioning system(s) and sealing system(s) flip)? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first/second positioning system” and “a first/second sealing system”.  Examiner is not clear where these distinct positioning and sealing systems correspond with the disclosure (see MPEP 2173.03, "Correspondence Between Specification and Claims").  For example, regarding the positioning system, wouldn’t the upper working station servo motor and the lower working station servo motor both constitute the same overall positioning system rather than distinct upper and lower positioning systems?  Examiner will consider further argument/evidence if Applicant considers there are two distinct positioning/sealing systems.  
Claims 1-2 reference particular structural elements of the second positioning system and second sealing system in the second-to-last clause of claim 1 and the last clause of claim 2.  Examiner is not clear whether antecedent basis is actually established by use of the “same structure” phrasing in lines 25-28 of claim 1.  Examiner also notes the objection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718